UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1872


TORINA A. COLLIS,

               Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; FEDERAL BUREAU OF INVESTIGATION;
GINA SIMMS, Assistant United States Attorney, individually;
DESIREE   SKINNER,   Assistant  United   States   Attorney,
individually,

               Defendants - Appellees.



                             No. 08-1191


TORINA A. COLLIS,

               Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; FEDERAL BUREAU OF INVESTIGATION;
GINA SIMMS, Assistant United States Attorney, Individually;
DESIREE   SKINNER,   Assistant  United   States   Attorney,
individually,

               Defendants - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Roger W. Titus, District Judge.
(8:05-cv-03066-RWT)
Submitted:   July 30, 2009               Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torina A. Collis, Appellant Pro Se.       Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Torina A. Collis appeals the district court’s orders

dismissing her civil action and denying her motion to file a

second amended complaint.     We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.           Collis v. United States, No.

8:05-cv-03066-RWT (D. Md. July 19, 2007 & Jan. 8, 2008).             We

dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                    3